On this appeal from an order of the Supreme Court, Nassau County,, entered November 23, 1973, which permanently stayed arbitration between the parties, the attbrney.foy respondent^Liberty Mutual Insurance Company, has advised this court, .by letter dated January 10; 3.975; that he does not oppose the granting of the relief requested" by appellant, ’In accordance therewith, the order is reversed, a trial is ordered of the issue of. the existence of an unidentified vehicle involved in the accident with appellant’s vehicle, ánd á temporary stay of arbitration is granted" pending sUch" ¡trial. No cpsts'are awarded either party. Gulotfa, P. J.,‘Rabin, Hopkins,"Martuscello JJ., concur.